DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-9, and 11-12 are allowed, reasons follow. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7 June 2022, with respect to the 35 USC 112(b) rejection of claims 5 and 9 have been overcome by the amendments to said respective claims.
Applicant’s arguments, see Remarks, filed 7 June 2022, with respect to the 35 USC 101 rejection of all claims have been fully considered and are persuasive. Examiner agrees that the amendment to the claims overcomes the 35 USC 101 rejection at least because the claims now recite at least a practical application (generating control signals which will realize printing the 3D object when the object is determined to be feasible) integrated with the abstract idea which renders the claim as a whole eligible. Accordingly, the 35 USC 101 rejection of all claims has been withdrawn. 
Applicant’s arguments, see Remarks, filed 7 June 2022, with respect to the 35 USC 103 rejection of Claim 1 have been fully considered and are persuasive. Examiner agrees that previously indicated allowable subject matter of claim 10 has been incorporated into the independent claims. Accordingly The 35 USC 103 rejection of all claims has been withdrawn. 
As there are no remaining outstanding rejections and further search has not found any other reasons for refusal, the Application is accordingly in condition for allowance.


Allowable Subject Matter
Claims 1, 2, 5-9, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: While Chen, US Pg-Pub 2019/0243589 teaches a plausibility checking method for a 3D printer including rendering the layers as graphics data comprising one or more pixels including comparing the sum of all the pixels in a first and second layer to generate a signal based on an error factor; and Craeghs et al., US Pg-Pub 2018/0322621 teaches checking plausibility of printing a sub-region; and Nelaturi et al., US Pg-Pub 2015/0269290 teaches validating the printability of features in a 3D printed object based on when the sum of all pixels to be exposed in a layer are smaller than a predetermined value corresponding to the small printable feature; and Nguyen et al., US 6,084,980 teaches a method for comparing layers in a 3D model for print feasibility, based on the absolute value of the difference between the layers; and Livesu et al., From 3D models to 3D prints: an overview of the processing pipeline (2017), teaches a method for validating feasibility of a 3D printed object by checking for non-connected portions of layers to support; and Heide et al., US Pg-Pub 2011/0178621 teaches a 3D printing method where the support structures are generated such that they increase in area from the base plate to the top of the support; and Schmidt et al., US Pg-Pub 2015/0151493 teaches a 3D printing feasibility method including validating triangle subsections of a layer for adequate support; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
check any deviation with regard to number of pixels in at least two consecutive layers and output a signal (22) when the deviation changes from a positive deviation into a negative deviation which differs from zero, and
generate the output data which controls the additive manufacturing device to produce the component to be printed if no signal is output.
(Excerpted)
…in combination with the remaining features and elements of the claimed invention.

The dependent claims 2, 5-9, and 11-12, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that applicant’s invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119